WASHINGTON, D. C.20549-1004 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 31, 2008 MVP NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 0-5833 94-1713830 (State of Incorporation) Commission file number (I.R.S. Employer Identification No.) 110 North Jefferson Avenue, St. Louis, Missouri 63103 (Address of principal executive offices, zip code) (314) 241-0070 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) -1- Section 2 – Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets Effective October 31, 2008, MVP Network, Inc. (the “Company”) completed its acquisition of MVP Network Online Games, Inc., a Nevada corporation (“MVP Online Games”). The acquisition is described in detail in a pre-effective amendment to a registration statement on Form S-4 filed by the Company with the Securities and Exchange Commission on August 12, 2008 (the “Form S-4 Registration Statement”). MVP Online Games is a Nevada corporation formed in August 2004 that develops and distributes multi-player online computer sports games.In September 2006, MVP Online Games acquired Online Exchange, Inc. and MVP Network, LLC, two related party companies that had been engaged in the development of multi-player online computer games since 1994 and 2000, respectively.MVP Online Games owns multiple websites featuring online computer golf games, stock car racing games, a Liar’s Poker game and a soccer game.The golf game allows customers on the Internet to play online golf against other customers around the world for cash and prizes.The Company’s 3-Dimensional interactive technology gives game players real competition in live online tournaments.MVP Online Games has developed proprietary in-game voice communications with voice-over IP technologythat allows game players to talk to the other players around the world while they play.All MVP online games feature real world physics to add to the excitement of playing.For a more detailed description of the business and assets of MVP Online Games, please refer to that discussion contained in the Company’s Form S-4 Registration Statement which is incorporated herein by this reference. As described in the Form S-4 Registration Statement, the acquisition of MVP Online Games was a related party transaction.Both the Company and MVP Online Games have the same directors and executive officers.Paul A. Schneider, Timothy R. Smith and Debbra Schneider serve as the directors of both companies.Paul A. Schneider serves as a chief executive officer, president and chairman of both the Company and MVP Online Games.Timothy R. Smith serves as vice-president, treasurer, vice-chairman, chief financial officer and principal accounting officer of both the Company and MVP Online Games.Debbra Schneider serves as the secretary of both the Company and MVP Online Games.Immediately prior to the closing of the acquisition, Paul A.
